FIRST DIVISION
                             PHIPPS, P. J.,
                    ELLINGTON, P. J., and MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       June 7, 2016




In the Court of Appeals of Georgia
 A14A1824. SMITH v. GEORGIA FARM BUREAU MUTUAL
     INSURANCE COMPANY.
 A14A1825. CHUPP v. GEORGIA FARM BUREAU MUTUAL
     INSURANCE COMPANY.

      PHIPPS, Presiding Judge.

      In Ga. Farm Bureau Mut. Ins. Co. v. Smith,1 the Supreme Court of Georgia

reversed this court’s decision in Smith v. Ga. Farm Bureau Mut. Ins. Co.2

Accordingly, we vacate our earlier opinion, adopt the opinion of the Supreme Court

as our own, and affirm the trial court’s judgments.

      Judgments affirmed. Ellington, P.J., and McMillian, J., concur.




      1
          298 Ga. 716 ( __ SE2d __ ) (2016).
      2
          331 Ga. App. 780 (771 SE2d 452) (2015).